Title: From Thomas Jefferson to James Madison, 20 May 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            
                                20 May 1806
                     
                        
                        I observe also that I signed the following Commission omitted in the list from the office.
                        May 20. John Broadbent of Sicily Consul for Messina; yet I seem to have some faint recollection that this
                            appointment had been approved by the Senate.
                        
                            [note in
                                
                                    Madison’s
                                
                                hand:]
                            John Broadbent was submitted to, and approved by the Senate the 17 Jany. 1806, but not having received his
                                commission, a duplicate was sent to the President for signature at the above date, and hence it has been noted as a
                                new appt.
                        
                    